Citation Nr: 9901941	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  93-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia of the right knee with recurrent subluxation, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This appeal arises from a rating decision of September 1991 
from the Buffalo, New York, Regional Office (RO).  In a July 
1995 decision, the Board of Veterans Appeals (Board) 
remanded the case to the RO to schedule a hearing.  The case 
was returned to the Board from the St. Petersburg, Florida, 
RO.  In a December 1996 decision by the Board, the case was 
again remanded to the RO for further adjudication.  The case 
is again before the Board for consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his right knee 
disability is more severe than reflected by the 30 percent 
disability rating assigned.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased disability 
rating for the instability manifestations of the right knee 
disability.  It is also the decision of the Board that a 
separate 10 percent disability rating due to limitation of 
motion of the right knee is warranted.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  There is no evidence of ankylosis of the right knee, or 
impairment of the tibia or fibula with nonunion. 

3.  Flexion of the knee was significantly greater than 60 
degrees and extension was to 0 degrees. 

4.  There were significant complaints of pain in the right 
knee.  

5.  The right knee disability does not present an unusual or 
exceptional disability picture that would render impractical 
the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating due to the 
instability manifestations of the veterans right knee 
disability are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.71a, Diagnostic 
Codes 5256, 5257, 5260, 5262 (1998).  

2.  The criteria for a separate 10 percent disability rating 
due to limitation of motion of the right knee are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5019, 
5020, 5260, 5261 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in December 1978, service connection for 
medial collateral ligament injury, rt. [right] knee, with 
slight instability was granted with a 10 percent disability 
rating assigned.  A rating decision in December 1982 reduced 
the disability rating to noncompensable.  A rating decision 
in September 1991 increased the disability rating to 10 
percent.  An April 1996 rating decision increased the 
disability rating to 30 percent for chondromalacia, right 
patellofemoral joint with recurrent subluxation.

The severity of a knee disability is ascertained by 
application of the criteria set forth in the Department of 
Veterans Affairs (VA) Schedule for Rating Disabilities 
contained in 38 C.F.R. Part 4 (1998) (Schedule).  38 U.S.C.A. 
§ 1155 (West 1991).  Where a disability is not specifically 
listed in the Schedule, the disability will be considered 
under criteria where the function affected, the anatomical 
localization, and the symptomatology are analogous.  
38 C.F.R. § 4.20 (1998).  Pain on motion and use are 
productive of disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  

Osteomalacia, bursitis, and synovitis are rated under the 
criteria for degenerative arthritis.  Disability due to 
degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5014, 5019, 5020 (1998).

Under the criteria of Diagnostic Code 5256, entitled Knee, 
ankylosis of, a 30 percent disability rating is warranted 
for ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted for ankylosis in flexion between 10 and 20 
degrees, and a 50 percent rating is warranted for ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
appropriate for extremely unfavorable ankylosis in flexion at 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).

Where there is recurrent subluxation or lateral instability, 
a 10 percent disability is warranted for slight symptoms, a 
20 percent rating is appropriate for moderate symptoms, and a 
30 percent rating for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Under the criteria of Diagnostic Code 5262, entitled Tibia 
and fibula, impairment of, a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderated knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (1998).

The veterans right knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5257.  This is the 
maximum rating that is available in the Schedule for the 
subluxation and instability manifestations of the veterans 
right knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).

A rating greater than 30 percent may be available for 
ankylosis, or impairment of the tibia and fibula.  However, 
there is no evidence in the record of ankylosis of the right 
knee nor is there evidence of impairment of the tibia or 
fibula with nonunion.  Therefore, Diagnostic Codes 5256 and 
5262 are not applicable in evaluating the veterans knee 
disability.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5256, 
5257, 5262 (1998).  

During the pendency of the veterans claim and appeal, 
Precedent Opinions from the VA Office of General Counsel 
indicated that a separate disability rating may also be 
awarded for limitation of motion of the knee.  VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  A June 1991 VA consultation report 
notes persistent pain.  The July 1991 VA examination report 
notes pain and stiffness.  Range of motion was from 0-140 
degrees with no crepitus.  An August 1992 VA examination 
report indicates that the veteran complained of knee pain.  
Range of motion was from full extension to 135 degrees 
flexion and there was crepitus.  The diagnosis was severe 
chondromalacia in the patello femoral joint.  The report of a 
March 1996 VA examination notes that the veteran had frequent 
complaints of pain in the right knee and there was swelling 
of the right knee and suprapatellar bursa.  Range of motion 
was from 0-135 degrees.  The diagnoses included 
chondromalacia of the right patellofemoral joint by history.  

Arthritis of the right knee has not been diagnosed.  However, 
the veteran has been assessed with chondromalacia of the 
right knee and also has significant complaints of pain.  
Chondromalacia may be rated as analogous to osteomalacia, 
bursitis, or synovitis since the function affected and the 
anatomical localization are similar.  See 38 C.F.R. § 4.20 
(1998).  These conditions are rated as arthritis based on 
limitation of motion of the joint affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5014, 5019, 5020 (1998).  The 
flexion of the knee that was shown in all of the medical 
evidence was significantly greater than 60 degrees.  
Additionally, the medical evidence indicates that the veteran 
was able to extend his knee to 0 degrees.  Therefore, a 
compensable disability rating under the provisions of 
Diagnostic Codes 5260 and 5261 for limitation of motion is 
not warranted.  However, the veteran has significant 
complaints of pain in his right knee.  Crepitus was also 
noted.  Pain on motion and use is productive of disability, 
and is entitled to the minimum compensable disability rating 
for the joint involved.  See 38 C.F.R. § 4.59 (1998).  Since 
the minimum compensable disability rating for limitation of 
motion of the knee is 10 percent, a separate 10 percent 
disability rating for limitation of motion of the right knee 
is warranted.  38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5019, 5020, 5260, 5261 (1998).  

The instability of the veterans right knee is rated at 30 
percent which is the maximum rating available under the 
Schedule for this manifestation of his knee disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
Additionally, as noted, a separate 10 percent rating due to 
limitation of motion is warranted.  The Boards December 1996 
remand directed that the case be referred to the appropriate 
VA official for consideration of an extraschedular rating.  
The governing norm for consideration of an extraschedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The record 
reflects that the veteran receives treatment for his right 
knee disability.  However, frequent periods of 
hospitalization are not shown.  Additionally, the record 
reflects that the veteran was working.  Therefore, the 
evidence does not show interference with employment that 
rises to the level of being marked interference.  The 
interference that is present is being compensated for under 
the Schedule.  Therefore, the veterans right knee disability 
does not present an unusual or exceptional disability picture 
that would render impractical the application of the regular 
schedular standards to warrant consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased rating for the instability 
manifestations of the veterans right knee disability.  
However, the evidence supports granting a separate 10 percent 
rating for the limitation of motion manifestations of the 
right knee disability.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5019, 5020, 5256, 5257, 5260, 
5261, 5262 (1998).  


ORDER

A separate 10 percent disability rating due to limitation of 
motion of the right knee is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
